FILED
                            UNITED STATES DISTRICT COURT                                  APR 2 9 2009
                            FOR THE DISTRICT OF COLUMBIA                            NANCY MAYER WHITTINGTON. CLERK
                                                                                          U.S. DISTRICT COURT

                                               )
ERIC ADAMS,                                    )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )
                                                         Civil Action No.              C9 U7'79
HEATHER TRANT,                                 )
                                               )
               Defendant.                      )
                                               )


                                  MEMORANDUM OPINION

       This matter is before the Court for consideration of plaintiff s application to proceed in

forma pauperis and pro se complaint The Court will grant the application and dismiss the

complaint.

       It appears that the Supreme Court has directed the Clerk not to accept further petitions

from plaintiff in noncriminal matters unless he pays the docketing fee. See CompI., Attach. (June

23,2008 letter from William K. Suter, Clerk). Plaintiff brings this action against a Deputy Clerk

of the United States Supreme Court because she has "rejected plaintiffs petitions in criminal

matters," thereby "forec1os[ing] any future criminal writ of certiorari plaintiff can file contesting

his criminal conviction." CompI. at 3. He further alleges that defendant's actions have violated

his constitutional rights and have caused "loss of hair, impaired vision, nervous, twitching

thumbs ... , humiliation, depression [and] severe emotional distress." Id. at 4.

       The Clerk of the Supreme Court is the designated recipient of all documents filed with



                                                   1
the Supreme Court, and is authorized to reject any filing that does not comply with the applicable

rules and orders. See Sup. Ct. R.I. This Court has no authority to determine what action, if any,

must be taken by the Justices of the Supreme Court and the Supreme Court's administrative

officers. See In re Marin, 956 F.2d 339,340 (D.C. Cir.), cert. denied, 506 U.S. 844 (1992). In

any event, judges and other court officials have absolute immunity for their actions taken in a

judicial or quasi-judicial capacity. See Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       The Court will dismiss this action for failure to state a claim upon which relief can be

granted. See 28 U.S.c. § 1915A(b). An Order consistent with this Memorandum Opinion will

be issued separately on this same date.




                                                                        A:J-




                                                2